Title: To George Washington from Major Joseph Watkins, 9 April 1778
From: Watkins, Joseph
To: Washington, George



Sir
Lebanon [Pa.] April 9th 1778

I have the Honor to inclose to your Excellency a Return of Ordnance and Military Stores at this Place. The Ordnance were sent up here from Camp, they are not fit for service, and I have not had it in my power to get them repaired for want of Work Men. The Military Stores are all contained in the only C[h]urch that could be appropriated for a Magazine at this Place.
Since I first came here I have been as assiduous as I possibly could in procuring Men and Materials, but as yet have got only 53 Men who are employed in making Musket Cartridges and casting Ball & Buck Shot; they are engag’d for 6 Months. Shall continue to use all the means in my power to increase the number to 200. I am apprehensive the number of Musket Cartridges will fall greatly short of the Quantity expected, owing to a dispointment of Men Coll Sweers informed me the Honl. Board of War had ordered from Lancaster. I have but small expectations of being able to collect a sufficient number of Men unless they could be procured in some way from the Standing Army. I shall with pleasure and alacrity execute any orders your Excellency may be pleased to Honor me with. I have the Honor to be Your Excellency’s Most obedient huml. Servt

Jos. Watkins C. O. & M. Stores

